Citation Nr: 0826991	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-34 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a back injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board observes that the RO appears to have made an 
implicit determination that new and material evidence has 
been received, in that it adjudicated the merits of the 
underlying service connection claim.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

For the reasons stated below, the Board concurs with the RO's 
determination that new and material evidence has been 
received, but finds that additional development is required 
with respect to the underlying service connection claim.  
Accordingly, that claim will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection was previously denied for residuals of 
a back injury in December 1969 and March 1987.  The veteran 
was informed of these denials, including his right to appeal, 
and he did not appeal.

2.  The evidence received since the last prior denial of 
service connection for residuals of a back injury was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for residuals of a 
back injury, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons stated below the Board concludes that new and 
material evidence has been received to reopen this claim.  As 
such, there is no prejudice to the veteran based upon any 
VCAA deficiency regarding the new and material evidence 
aspect of this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In the instant case, service connection was previously denied 
for residuals of a back injury in December 1969 and March 
1987.  The veteran was informed of these denials, including 
his right to appeal, and he did not appeal.  Consequently, 
these decisions are now final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).  The veteran's 
claim was filed after August 2001.

The evidence on file at the time of the prior denials 
included the veteran's service treatment records.  Although 
these records do reflect he was treated for mild low back 
strain in September 1961, no chronic disability is shown to 
have developed as a result of this incident.  In fact, his 
spine was clinically evaluated as normal on his July 1962 
separation examination.

There was also no evidence of a chronic disability of the 
back at the time of either of the prior denials, other than 
the veteran's own assertion that he had such a disability.

The evidence received since the last prior denial includes 
additional statements from the veteran (including his hearing 
testimony), as well as post-service medical records dated 
from 1997 to 1999.  In pertinent part, the veteran testified 
that he developed chronic back problems as a result of the 
in-service injury, and provided details thereof.  Further, 
the medical evidence reflects he was treated for complaints 
of back pain in September 1999.  As such, there appears to be 
evidence of a current back disability in the competent 
medical evidence, which goes to the basis for the original 
denial.  Moreover, his testimony at the March 2008 hearing 
provides evidence of continuity of symptomatology since 
service.  

The Board is of the opinion that this additional evidence 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence of 
record at the time of the last prior final denial, and raises 
a reasonable possibility of substantiating the claim.  
Therefore, new and material evidence has been received in 
accord with 38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
finding that new and material evidence has been received.  
The Board must now address the merits of the underlying 
service connection claim.  For the reasons detailed in the 
REMAND portion of the decision below, the Board finds that 
additional evidentiary development is required for the 
equitable disposition of this case.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for residuals of a 
back injury, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.


REMAND

The Board notes that even though the medical records contain 
current evidence of treatment for back pain, it is still not 
clear from the evidence of record whether he has a chronic 
disability that was incurred in or aggravated by active 
service.  Without such evidence, the Board cannot make a full 
and fair determination in this case.  Accordingly, this case 
will be remanded for an examination to determine the current 
nature and etiology of the veteran's purported back 
disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that the veteran testified at his 
March 2008 hearing that he was hospitalized for three weeks 
at a VA facility in 1969 for his back.  No such evidence 
appears to be of record.  Pursuant to Bell v. Derwinski, 2 
Vet. App. 611 (1992), VA medical records which are in 
existence are constructively of record and the failure of the 
RO or the Board to consider any such pertinent records might 
constitute clear and unmistakable error, even though such 
evidence was not actually in the record assembled for 
appellate review.  See also 38 C.F.R. § 3.159(c)(2)-(3); 
VAOPGCPREC 12-95.  In circumstances such as these, the Board 
will not speculate as to the probative value, if any, of VA 
medical records not on file.  Consequently, the Board 
concludes that a remand is also necessary to obtain these 
records.

For the reasons stated above, the case is REMANDED for the 
following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his back since 
service.  After securing any necessary 
release, obtain those records not on 
file.  In particular, please follow-up on 
the veteran's purported hospitalization 
at a VA facility in 1969 for his back.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his claimed back disability.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination; the examiner must 
state that the claims folder was 
reviewed.

For any chronic back disability found to 
be present on examination, the examiner 
must express an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that it is 
causally related to the confirmed events 
of active service as documented in the 
service treatment records, to include his 
treatment for mild low back strain in 
September 1961.

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation, it should be so 
stated.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the October 2006 Statement of the Case, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


